Citation Nr: 1230155	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-49 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left leg. 

2.  Entitlement to service connection for arthritis of the right and left legs.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, denied service connection for arthritis of the knees and peripheral neuropathy of the left foot.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) later in December 2009. 

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  A March 2010 letter informed him that his hearing was scheduled for June 2010.  However, in correspondence received in March 2010, the Veteran cancelled his hearing request. 

In August 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010). 

Also in August 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an April 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration. 

In June 2011, the Veteran submitted additional medical evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence later that month.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

In a July 2011 decision, the Board denied both claims for service connection on appeal.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

The Board notes that the Veteran's original VA claims file has been lost, and that the current file is a rebuilt one. 

For reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC, for further action.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in a June 2011 written brief presentation, the Veteran's attorney raised the issue of an increased rating for the Veteran's service-connected residuals of a cold injury of the left foot.  It does not appear that the claim for increase has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action. 


REMAND

In light of points raised in the joint motion, and review of the claims file, the Board finds that further RO action in this appeal is warranted.

In the joint motion for remand, the parties determined that VA failed in its duty to assist the Veteran with his claim by failing to inform him that attempts to obtain most of his service treatment records had been unsuccessful.  It was noted that an August 2010 remand instruction directed that attempts be made to obtain the Veteran's service treatment records.  The remand instructions further required that, if such records were unavailable, VA was to inform the Veteran and his representative of this fact and invite them to submit copies of any service treatment records they may have.  The parties noted that, in September 2010, the RO attempted to obtain the Veteran's service treatment records but was thereafter informed that the records were mostly unobtainable due to fire related reasons.  The same day, the RO issued a notice letter informing the Veteran of what was still needed to process his claim.  Thereafter in December 2010, the RO issued another letter which informed the Veteran that there was no need for him to submit any additional information.  The parties found that neither the September 2010 letter nor the December 2010 letter informed the Veteran that VA was unable to obtain most of his service treatment records due to fire.  Thus, the notification letters were deemed insufficient and the parties agreed that a remand for VA to provide the required notice is warranted.  

The due process notice referenced above is consistent with the duties to notify imposed by the Veterans Claims Assistance Act of 2000 (VCAA).   See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However , as action by the RO is required to satisfy the notice provisions of the VCAA, the Board, in turn, finds, that a remand of these matters to the RO is necessary.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).,

Therefore, to ensure that all due process requirements are met, the RO should, through VCAA-compliant notice, give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the RO must inform the Veteran that attempts to obtain the majority of his service treatment records were unsuccessful, and that his service treatment records were mostly unavailable for fire-related reasons.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

As noted, the action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for the following action

1.  The RO should send to the Veteran and his attorney a VCAA-compliant letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

In its letter, the RO must inform the Veteran that attempts to obtain the majority of his service treatment records were unsuccessful, and that his service treatment records are mostly unavailable for fire-related reasons.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for  service connection for peripheral neuropathy of the left leg and for arthritis of the right and left legs in light of all pertinent evidence and legal authority.  

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



